DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-8 are pending.
Status of Previous Rejections
The rejections of Claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over US’810 (US 2015/0170810) are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US’810 (US 2015/0170810).
Regarding claims 1 and 3-5, US’810 teaches an R-T-B magnet comprising 29.5-33 mass% Nd+Pr, 0-1.5 mass% Zr, 0.01-1.5 mass% Cu, 0.03-0.6 mass% Al, 0.7-0.95 mass% B, 0.001-0.5 mass% Mn, 0-3 mass% Co, 0.1-1.0 mass% Ga, and the balance is Fe (Abstract; [0020] to [0037]), which overlap the recited composition in claims 1 and 3-5. Thus, a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
Regarding claims 6-7, US’810 discloses that heavy rare earth amount is 1 mass% or less ([0027]), which meets the limitations recited in claims 6-7.
Regarding claim 8, US’810 teaches diffusing heavy rare earth into the magnet from the surface ([0056] to [0071]), which is similar to the process as disclosed in the instant Specification. One of ordinary skill in the art would expect that the magnet of US’810 to have a concentration gradient of heavy rare earth element from the surface to the inside of the magnet as recited in claim 8. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
First, the applicants argued that US '810 merely broadly discloses ranges that overlap the claimed ranges. But the claimed ranges produce unexpected results. As described in the specification, when the total content (TRE) of Nd, Pr, Dy, and Tb is too high, Br and Hk/HcJ decrease, and the extent of increase in HcJ due to the grain boundary diffusion is smaller. {[0032]. By making the total content within the claimed range, Br, and Hk/HcJ are excellent, and the extent of increase in HcJ due to the grain boundary diffusion is larger. Moreover, for examples in the specification in which the total content was within the claimed range, e.g., Example 24 (29.5 mass%) and Example 27, Br, Hk/HcJ, and AHcJ were superior to examples where the total content was outside the claimed range, e.g., Comparative Example 4 (32.0 mass%). See Table 1.
In response, US’810 discloses that when R amount is too low, Hcj decreases; and when R amount is too high, Br decreases ([0025]). Thus, it would be obvious to one of ordinary skill in the art to optimize the R amount through routine experimentation in the process of US’810 in order to make a magnet having desired magnetic properties.
Further, Example 28 in Table 2 contains 29.27 mass% R which is outside the claimed range, however, the magnet has excellent Hcj, Br and squareness. Thus, the argument that the claimed amount of R has unexpected results is not persuasive. 

Second, the applicants argued that when the Cu content is too small, Br and HcJ decrease. {[0048]. By making the Cu content within the claimed range, Br and HcJ can be improved and an extent of enhancement AHcJ of HcJ during the grain boundary diffusion improves. Moreover, for examples in the specification in which Cu content was within the claimed range, e.g., Example 3 (0.05 mass%) and Example 10 (0.22 mass%), Br and HcJ were superior compared to examples where Cu content was outside the claimed range, e.g., Example 7 (0.02 mass%). See Table 1.
In response, Example 11 in Table 1 contains 0.32 mass% Cu which is outside the claimed range, however, this example has good magnetic properties. Thus, the argument that the claimed amount of Cu has unexpected results is not persuasive.

Third, the applicants argued that When the Zr content is within the claimed range, the range of a stable temperature for sintering increases and an abnormal grain growth restricting effect is enhanced during sintering. [0045]. The magnetic properties also vary less thereby improving production stability. Jd. For examples in the specification in which Zr content was within the claimed range, e.g., Example 21 (0.31 mass%) and Example 22 (0.60 mass%), Br, HcJ, Hk/HcJ, and/or AHcJ were superior compared to examples where Zr content was outside the claimed range, e.g., Comparative Example 2 (0.15 mass%), Example 20 (0.21 mass%), Example 23 (0.85 mass%), and Comparative Example 3 (1.00 mass%). See Table 1.
In response, Examples 20 and 23 in Table 1 and Table 2 contain 0.21 mass% Zr and 0.85 mass% Zr, which are outside the claimed range, however, these examples have good magnetic properties. Thus, the argument that the claimed amount of Zr has unexpected results is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733